Citation Nr: 0213368	
Decision Date: 10/01/02    Archive Date: 10/10/02	

DOCKET NO.  98-12 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for inactive tuberculous lymphadenitis.

2.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to the service-connected 
inactive tuberculous lymphadenitis.

3.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to the service-connected 
inactive tuberculous lymphadenitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1955 to June 1957.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2001 at which time it was remanded to 
the VARO in San Juan for further development.  The requested 
actions have been accomplished and the case has been returned 
to the Board for appellate review. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's tuberculous lymphadenitis was noted by 
history only at the time of recent examination, with no 
evidence of activity or disabling residuals. 

3.  The medical evidence of record indicates that the 
veteran's current heart disease is attributable to his active 
service. 

4.  The medical evidence of record indicates that the 
veteran's current major depressive disorder is attributable 
to his active military service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for inactive 
tuberculous lymphadenitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.88c, Diagnostic Code 7710 (2001). 

2.  Resolving all reasonable doubt in favor of the veteran, 
his recurrent major depressive disorder and hypertensive 
atherosclerotic heart disease were incurred during his active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. 106-475, 114 Stat. 2096 (2000) was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  It also includes new notification provisions. 

A review of the record discloses that a statement and 
supplemental statements of the case provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why the 
evidence wasn't sufficient to award the benefits sought.  
Further, the case was remanded by the Board in July 2001, for 
further development and he has been accorded examinations and 
notice of the VCAA.  Accordingly, he was provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by him as being available but absent from the 
record, the Board finds that any failure on the part of VA to 
further notify him as to what evidence would be secured by VA 
and what evidence must be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

A review of the evidence of record discloses that in a March 
1970 rating decision, service connection for inactive 
tuberculous lymphadenitis was granted.  A noncompensable 
evaluation was assigned, effective December 3, 1969, the date 
of receipt of the veteran's claim.  Reference was made to 
periods of hospitalization in February 1956 and February 1957 
for tuberculous lymphadenitis of the cervical, inguinal, and 
left axillary regions.  On each occasion sedimentation rate 
returned to normal.  No residuals or recurrence were shown at 
separation or thereafter.  

Subsequent medical evidence includes reports of VA 
examinations in April 1997 and May 1999 reflecting tiny, non-
tender, benign lymphadenopathies in the inguinal region.  
Also detected was a palpable, painful lymph node on the left 
side of the neck.  It was described as movable and "rubbery" 
and measured about 1 by 1 centimeter.  At the time of the May 
1999 examination, the examiner stated that in order to 
determine whether the lymphatic tuberculosis had been 
reactivated, a lymph node biopsy should be ordered.  However, 
the examiner also noted that VA surgery service did not 
recommend the biopsy because of the veteran's high 
cardiovascular risk. 

In April 2002, the veteran was accorded a pulmonary 
tuberculosis and microbacterial diseases examination.  The 
claims folder, including the reports of the 1997 and 1999 VA 
examinations, were reviewed.  It was stated there was no 
evidence of pulmonary tuberculosis in the veteran's past or 
present.  There was no evidence of structural damage to the 
lungs.  There were 1/2-inch ovoid moderately tender lymph 
nodes on the neck and the cervical area as well as in the 
inguinal areas.  According to the veteran, the lymph nodes in 
the cervical and inguinal areas had always been tender.  The 
absence of other evidence of inflammatory reaction evident to 
justify consideration of these so-called tender nodes as 
active residuals of the service-connected tuberculosis 
lymphadenitis was reported as not possible.  There was no 
history of fever reaction or systemic symptomatology to 
suggest infectious activity on a clinical basis.  It was 
stated the veteran's refusal to allow for lymph node biopsy 
to confirm tuberculous activity on a pathological basis made 
that diagnosis impossible.  The examiner stated that in 
short, there was "no history of pulmonary tuberculosis at any 
time and there was now no evidence of active tuberculous 
lymphadenitis."  The examination diagnoses were: History of 
tuberculous lymphadenitis with no evidence of activity at 
present; no evidence of pulmonary tuberculosis on current 
examination. 

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Active or inactive tuberculous adenitis is rated under 
§§ 4.88c or 4.89 of the Schedule for Rating Disabilities, 
whichever is appropriate.  38 C.F.R. § 4.117, Diagnostic Code 
7710.  In the present case, the veteran's initial grant of 
service connection for inactive tuberculous lymphadenitis 
became effective in 1969.

For inactive nonpulmonary tuberculosis initially entitled 
after August 19, 1968, a 100 percent rating is assigned for 
one year after date of inactivity, following active 
tuberculosis.  Thereafter, the residuals are rated under the 
specific body system or systems affected.  38 C.F.R. § 4.89.

Historical records show there has been no activity of the 
veteran's nonpulmonary tuberculosis in the years following 
the veteran's service discharge.  While there was notation of 
tiny, non-tender, benign lymphadenopathies in the inguinal 
region and a palpable painful lymph node on the left side of 
the neck at the time of VA examinations in April 1997 and May 
1999, when the veteran was accorded a pulmonary tuberculosis 
and microbacterial disease examination by VA in April 2002, 
the tuberculous lymphadenitis was noted by history only, with 
a comment that there was no evidence of activity at the 
present time.  The examiner noted that a review of the record 
disclosed no history of pulmonary tuberculosis at any time 
with no current evidence of active tuberculous lymphadenitis.  
Since there is not shown to be any current nonpulmonary 
tuberculosis activity or other residual impairment, the 
disorder has to be rated as noncompensably disabling under 
Code 7710.  The preponderance of the evidence is against a 
compensable rating.  Thus, the benefit of the doubt rule does 
not apply, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
has served for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
heart disease becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there was no evidence of such disease 
during the period of service.  This presumption is rebuttal 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  Also, with regard to a claim for 
secondary service connection, a claimant must provide 
competent evidence that that secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).  

"A veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and a disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  It is clear that "the 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplett v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
affirmed sub nom Routen v. West, 142 F.3d (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998). 

In the instant case, the Board finds that the gist of the 
veteran's and his representative's contentions is that his 
psychiatric disorder and heart disease have been aggravated 
by the service-connected inactive tuberculous 
lymphadenopathy.  The evidence of record includes 
communications from Dr. Antonio Abreu.  In statements of 
record, including one dated in February 1999, Dr. Abreu 
stated that he had been treating the veteran since January 
1958 for disabilities which included arterial hypertension, 
angina pectoris, and major depression.  This communication 
places the onset of the veteran's heart disease within the 
first post discharge year.  Dr. Abreu attributed the 
depression to the veteran's concern about his lymphadenitis 
which was diagnosed during service.  A VA physician recently 
examined the veteran and opined that the veteran's 
cardiovascular disorder was not causally related to the 
service-connected tuberculous lymphadenitis.  However, he did 
not address the question of direct or presumptive service 
connection.  He did attribute the veteran's psychiatric 
disorder to the heart disease.  There is nothing of record to 
contradict Dr. Abreu's opinion. Therefore, based on a 
longitudinal review of the medical and clinical data in the 
case, it is found that, on balance, the medical evidence is 
at least in equipoise with a finding that the veteran's 
current psychiatric and cardiovascular problems originated in 
service.  Therefore, the benefit of the doubt is resolved in 
the veteran's favor, by finding that his current psychiatric 
disability, major depression, and his hypertensive 
atherosclerotic heart disease, are attributable to his active 
service.  38 C.F.R. §§ 3.303, 3.307.  


ORDER

A compensable disability rating for inactive tuberculous 
lymphadenitis is denied.  

Service connection for recurrent major depressive disorder is 
granted. 

Service connection for hypertensive atherosclerotic heart 
disease is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

